Case 12-79108-pwb       Doc 28      Filed 03/26/21 Entered 03/26/21 12:12:52       Desc Main
                                    Document     Page 1 of 6



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

   IN RE:                          :
                                   :
   ANDREW LATHAM CREMENS           :    CHAPTER 7
                                   :
              Debtor               :    CASE NO.: 12-79108-PWB
   ===============================================================


                 MOTION TO REOPEN CLOSED BANKRUPTCY CASE
                          IN ORDER TO AVOID LIEN

            COMES NOW, the Debtor, by and through his Attorney, Howard Slomka, Esq.,

   and requests that the Court reopen this Chapter 7 bankruptcy case following the Order of

   Discharge entered on March 5, 2013 (Doc. No. 24) and Chapter 7 case closure on March

   20, 2013, showing the Court the following:

                                                1.

            Debtor reported in its Schedule D a secured debt payable to United Community

   Bank (“UCB”) secured by Lot 15 in Highlands, NC. Debtor also disclosed in question

   4(a) of the Statement of Financial Affairs that he had suffered a judgment to UCB in 201

   and a related domestication of that judgment in Gwinnett County, GA in 2012, pre-

   petition.

                                                2.

            Unknown to Debtor, UCB had recorded its Writ of Fieri Facias (“FiFa”) with

   Clerk of Superior Court Gwinnett County, Georgia, Lien Book 03608, Page 0144 on

   April 4, 2012. The Fifa, now more than 7 years old, is dormant in accordance with

   OCGA § 9-12-60. Debtor wishes to avoid the FiFa and the judgment lien held by UCB

   attached to Debtor’s property.
Case 12-79108-pwb      Doc 28    Filed 03/26/21 Entered 03/26/21 12:12:52           Desc Main
                                 Document     Page 2 of 6



                                               3.

          Debtor seeks to reopen this case to file a Motion to Avoid Lien held by UCB

   UCB’s lien impairs the exemptions claimed by the Debtor in the personal and real

   property identified in Schedule A and B of Debtor’s voluntary petition and the amount of

   the exemption that the Debtor could claim if there were no liens on the property exceeds

   the value of the Debtor’s interest in the property that they would have in the absence of

   any liens.

          WHEREFORE DEBTOR PRAYS that the Court reopen this closed bankruptcy

   case so Debtor can avoid the lien held by UCB



          This 26 day of March, 2021

                                                      Respectfully,

                                                      _______/s/_______
                                                      Howard Slomka, Esq.
                                                      Georgia Bar # 652875
                                                      Slipakoff & Slomka, PC
                                                      Attorney for Debtor
                                                      6400 Powers Ferry Road, NW
                                                      Suite 391
                                                      Atlanta, GA 30339
Case 12-79108-pwb        Doc 28   Filed 03/26/21 Entered 03/26/21 12:12:52           Desc Main
                                  Document     Page 3 of 6



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

   IN RE:                          :
                                   :
   ANDREW LATHAM CREMENS           :    CHAPTER 7
                                   :
              Debtor               :    CASE NO.: 12-79108-PWB
   ===============================================================



                                   NOTICE OF HEARING

            PLEASE TAKE NOTICE that Debtor, ANDREW CREMENS has filed a

   Motion to Reopen Closed Bankruptcy Case in Order to Avoid Lien and related papers

   with the Court seeking an order.

            PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the

   Motion in Courtroom 1401, United States Courthouse, 75 Ted Turner Drive, S.W.,

   Atlanta, Georgia 30303 at 10:00 a.m. on May 20, 2021



   *Given the current public health crisis, hearings may be telephonic only. Please
   check the “Important Information Regarding Court Operations During COVID-19
   Outbreak” tab at the top of the GANB website prior to the hearing for instructions
   on whether to appear in person or by phone.



            Your rights may be affected by the Court’s ruling on these pleadings. You should

   read these pleadings carefully and discuss them with your attorney, if you have one in

   this bankruptcy case. (If you do not have an attorney, you may wish to consult one.) If

   you do not want the court to grant the relief sought in these pleadings or if you want the

   court to consider your views, then you and/or your attorney must attend the hearing. You
Case 12-79108-pwb       Doc 28    Filed 03/26/21 Entered 03/26/21 12:12:52            Desc Main
                                  Document     Page 4 of 6



   may also file a written response to the pleading with the Clerk at the address stated

   below, but you are not required to do so. If you file a written response, you must attach a

   certificate stating when, how and on whom (including addresses) you served the

   response. Mail or deliver your response so that it is received by the Clerk at least three

   business days before the hearing. The address of the Clerk’s Office is: Clerk, U.S.

   Bankruptcy Court, Suite 1340, 75 Ted Turner Drive, SW, Atlanta, Georgia 30303. You

   must also mail a copy of your response to the undersigned at the address stated below.



   Dated: March 26, 2021                                _____/s/________
                                                        Howard Slomka, Esq.
                                                        Georgia Bar # 652875
                                                        Slipakoff & Slomka, PC
                                                        Attorney for Debtor
                                                        6400 Powers Ferry Road, NW
                                                        Suite 391
                                                        Atlanta, GA 30339
Case 12-79108-pwb       Doc 28   Filed 03/26/21 Entered 03/26/21 12:12:52       Desc Main
                                 Document     Page 5 of 6



                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

   IN RE:                          :
                                   :
   ANDREW LATHAM CREMENS           :    CHAPTER 7
                                   :
              Debtor               :    CASE NO.: 12-79108-PWB
   ===============================================================


                                CERTIFICATE OF SERVICE

          This is to certify that I have this day served the foregoing Motion to Reopen
   Closed Bankruptcy Case in Order to Avoid Lien and Notice of Hearing upon the
   following by depositing a copy in the United States First Class Mail in a properly
   addressed envelope with adequate postage affixed there on to:

   Chapter 7 Trustee
   Edwin K. Palmer
   PO Box 1284
   Decatur, GA 30031

   Andrew Latham Cremens
   1230 Castle Pointe Lane
   Grayson, GA 30017

   U.S. Trustee (served via ECF)
   Office of the United States Trustee
   362 Richard Russell Building
   75 Ted Turner Drive, SW
   Atlanta, GA 30303



   SEE ATTACHED FOR ADDITIONAL CREDITORS

   DATED: March 26, 2021

   ______/s/______
   Howard Slomka, Esq.
   Georgia Bar # 652875
   Slipakoff & Slomka, PC
   Attorney for Debtor
   6400 Powers Ferry Road, NW
   Suite 391
   Atlanta, GA 30339
Case 12-79108-pwb   Doc 28   Filed 03/26/21 Entered 03/26/21 12:12:52   Desc Main
                             Document     Page 6 of 6
